J-S64029-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                      IN THE SUPERIOR COURT OF
                                                        PENNSYLVANIA
                            Appellee

                       v.

RONALD TERELL STOCKTON

                            Appellant                 No. 1172 MDA 2015


        Appeal from the Judgment of Sentence of November 13, 2014
            In the Court of Common Pleas of Huntingdon County
             Criminal Division at No.: CP-31-CR-0000254-2014


BEFORE: FORD ELLIOTT, P.J.E., WECHT, J., and FITZGERALD, J.*

MEMORANDUM BY WECHT, J.:                          FILED DECEMBER 04, 2015

       Ronald Stockton appeals, pro se, his November 13, 2014 judgment of

sentence, which was imposed after Stockton was convicted by a jury of

aggravated assault, 18 Pa.C.S. § 2702(a)(3). We affirm.

       On December 20, 2013, Stockton was housed as an inmate on the “K

Block” at the State Correctional Institution at Smithfield, in Huntington

County, Pennsylvania.        On the date in question, Correctional Officer Adam

Park was controlling the K Block operations when he accidentally opened the

wrong set of cell doors. Stockton was residing in one of the cells that Officer

Park accidentally opened. Stockton immediately exited his cell. Officer Park

ordered Stockton to return to his cell. Stockton initially ignored the order,

____________________________________________


*
       Former Justice specially assigned to the Superior Court.
J-S64029-15



and told Officer Park that, because he let Stockton out, he could put him

back in.     Stockton then returned to his cell and put on his red prison

jumpsuit. He then came back out into the general prison area. Officer Park

sealed off the area and then informed other correctional officers about the

situation.

      Officer Ryan Willinsky was one of the first correctional officers to

approach Stockton. Officer Willinsky repeatedly ordered Stockton to return

to his cell, which Stockton ignored. Officer Willinsky then ordered Stockton

to face the wall and place his hands behind his back to be handcuffed.

Stockton also ignored that order. Instead of complying, he took a defensive

stance, pushed Officer Willinsky away, and attempted to punch Officer

Willinsky in the face. Stockton then threw multiple other punches at Officer

Willinsky, many of which landed on Officer Willinsky’s head and neck. Other

officers appeared on the scene and attempted to subdue Stockton. Stockton

refused to comply with the officers. Stockton began kicking at the officers,

continuing to do so until five correctional officers were able to get Stockton

to the ground and under control.

      Correctional Officer Timothy Barndt also was involved in the attempt to

subdue Stockton. During the melee, Officer Barndt was struck in the face

and head two or three times by Stockton.      Eventually, the officers placed

Stockton in leg shackles and took him to be evaluated by the prison’s

medical services.




                                    -2-
J-S64029-15



       Following a jury trial, Stockton was convicted of aggravated assault, as

noted above. On November 13, 2014, the trial court sentenced Stockton to

twenty-seven months to one hundred months’ incarceration. Stockton filed

post-sentence motions on the same date. Before the trial court ruled upon

the motions, Stockton filed a notice of appeal on January 22, 2015.1 This

Court quashed that appeal, because it was premature due to the pending

post-sentence motions. Thereafter, Stockton notices of appeals on April 9,

2015, and on July 8, 2015. Both were filed before the trial court ruled on

Stockton’s post-sentence motions. Stockton also filed a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b). On August

18, 2015, the trial court, although recognizing the prematurity of the appeal,

filed an opinion pursuant to Pa.R.A.P. 1925(a).

       In the interim, on July 22, 2015, this Court issued to Stockton a rule to

show cause as to why the instant appeal should not be quashed as

premature.      On August 10, 2015, Stockton replied to our directive, and

noted that he had filed a praecipe with the trial court to enter an order

denying the post-sentence motions.             On August 12, 2015, the trial court

entered such an order. This Court then discharged the rule to show cause,

and determined that the appeal need not be quashed.
____________________________________________


1
      Stockton has represented himself throughout the appellate
proceedings, and continues to do so. Notably, the trial court permitted him
to represent himself following a Grazier hearing. See Commonwealth v.
Grazier, 713 A.2d 81 (Pa. 1988).



                                           -3-
J-S64029-15



     Stockton raises a total of twenty-four issues for our review, all but two

of which we must deem to be waived. Stockton’s issues, which we produce

verbatim, are as follows:

     1.    Whether the trial court lacked jurisdiction without an arrest
           for the felony charges, and utilized a summons procedure?

     2.    Whether Magistrate Judge violated the six amendment of
           the U.S.A. when Aplt. requested to proceed prose at April,
           and May preliminary hearings, and no colloquy hearing
           was held?

     3.    Whether trial judge violated the six amendment of the
           U.S.A. Constitution when he failed to hold a colloquy
           hearing once Aplt. requested to proceed prose at
           arraignment?

     4.    Whether trial judge abused discretion when without notice
           turned an arraignment proceeding into pretrial, last day for
           discovery, and pretrial motions, which deprived Aplt. of
           adequate preparation of a fair trial violating due process?

     5.    Whether judgment of sentence is void for vagueness as it
           does not state any authority govern the sentence, nor
           state any statute govern deduction of cost, which also
           violated due process?

     6.    Whether Act 122 of Dec. 20, 2000, requires the D.O.C. to
           cover the cost throughout trial, thus, Aplt’s sentence is
           illegal?

     7.    Whether the D.A. obtained a conviction through known
           false statements/testimony, which is fraud upon the court,
           jury, and people of the Commonwealth creating a
           miscarriage of justice, which no civilize society can
           tolerate?

     8.    Whether video footage used at trial show that C.O.’s
           statements in affidavit of probable cause, Complaint, and
           Preliminary hearing transcripts under oath are false due to
           Aplt. shown backing away, not leaping forward and striking
           C.O.’s upon entering the unit?



                                    -4-
J-S64029-15


     9.    Whether trial judge abused discretion when Judge failed to
           [] strike jurors for cause who were best friends with the
           D.A., and D.A.’s witness depriving Aplt. of a fair trial and
           jurors with predetermined, and prejudicial statements in
           questioniars under the penalty of perjury depriving Aplt. of
           a fair trial?

     10.   Whether trial judge abused discretion when judge failed to
           insure that a compulsory process was in place to insure
           production of evidence depriving Aplt. preparation to
           attack impeach, and have a fair trial, thus, denying due
           process?

     11.   Whether the six Amendment of the United States of
           America Constitution does not merely provide that a
           defense be made, but grants the accused personally the
           right to make a defense?

     12.   Whether the D.A./Assistant committed an offense of
           tampering when knowingly entered preliminary hearing
           transcript’s containing false testimony as evidence at 9-12-
           14 video conference?

     13.   Whether under set of facts counsel was ineffective?

     14.   Whether the D.A./Assistant had a duty to correct False
           testimony it knows to be false after reviewing video?

     15.   Whether trial judge abused discretion when Judge failed to
           carry out his own order (9-2-14) when the D.A. stated that
           they were still waiting for video from the D.O.C. on 9-12-
           14 at video conference?

     16.   Whether under any set facts trial Judge abused Discretion?

     17.   Whether the only recourse after the deprivation of life,
           liberty, and limb without due process is to restore liberty?

     18.   Whether once a judgment is void it cannot be reprived?

     19.   Whether without the false testimony, there would be no
           corpus delicti?

     20.   Whether trial Judge abused his discetion when Judge
           denied Aplt. a continuance at 9-12-14, video conference
           when Aplt. informed Judge that Aplt. received partial



                                   -5-
J-S64029-15


            discovery on 9-10-14, and needed time to prepare for trial
            violating the six Amendment of the U.S.A. constitution?

      21.   Whether Aplt. suffered prejudice wearing a shock belt
            throughout trial, the informing jury that Aplt. was currently
            a prisoner instead of a prisoner at the time of alleged
            incident?

      22.   Whether trail Judge abused discretion when he answer a
            Question during trial for the D.A.’s witness (Lt.Bard) with a
            false statement, informed trial counsel not to file
            Interlocutory appeal for Habeas Corpus Petition, and
            motion to dismiss as Aplt. requested at 9-12-14, video
            conference?

      23.   Whether Pa.R.A.P.905, insures that the trial court file
            Notice of Appeal as if filed when order became final?

      24.   Whether Judge violated Pa.R.Crim.P.576, and right to be
            heard, abusing discretion stating nothing from Aplt. will be
            excepted for filing?

Brief for Stockton at 4-5.

      In the argument section of his brief, Stockton lists thirty-three points

of law that purportedly support the questions as presented above. In many

instances, the principle of law do not align numerically with the questions

presented, and, in all instances, Stockton does not provide the factual or

circumstantial background necessary to comprehend the argument that he is

trying to make. More succinctly, Stockton provides us with a laundry list of

legal principles, but does not actually apply those principles to his case in

any manner that resembles a legal argument.            The failure to do so

necessarily results in waiver of all of his issues, save for those that touch

upon the non-waivable issues of jurisdiction and legality of sentence. See

Commonwealth v. Walter, 966 A.2d 560, 566 (Pa. 2009) (stating that the


                                     -6-
J-S64029-15



failure of an appellant to develop an argument in a meaningful fashion that

is capable of appellate review results in wavier); Commonwealth v. Jones,

929 A.2d 205, 208 (Pa. 2007) (explaining that matters touching upon

subject matter jurisdiction are non-waivable); and Commonwealth v.

Foster, 960 A.2d 160, 163 (Pa. Super. 2008) (noting that claims implicating

the legality of a sentence are non-waivable).

      In his first issue, Stockton argues, to the best that we can decipher,

that the trial court lacked jurisdiction over him because he was never

formally arrested on his felony charges.        The cases that he cites in the

argument section of his brief touch upon jurisdiction generally, but have no

specific application to the claim that Stockton is pursuing.

      In Commonwealth v. Seiders, 11 A.3d 495 (Pa. Super. 2010), we

set forth the following governing standards pertaining to a trial court’s

subject matter jurisdiction in a criminal case:

      Subject matter jurisdiction speaks to the competency of a court
      to hear and adjudicate the type of controversy presented.
      Commonwealth v. Bethea, 828 A.2d 1066, 1074 (Pa. 2003).
      Jurisdiction is purely a question of law; the appellate standard of
      review is de novo and the scope of review is plenary.
      Commonwealth v. John, 854 A.2d 591, 593 (Pa. Super. 2004)
      . . . . Controversies stemming from violations of the Crimes
      Code are entrusted to the original jurisdiction of the courts of
      common pleas for resolution. Bethea, 828 A.2d at 1074; 18
      Pa.C.S. § 102. All jurists within that tier of the unified judicial
      system are competent to hear and resolve a matter arising out
      of the Crimes Code. Bethea, 828 A.2d at 1074; Pa. Const. Art.
      5, § 5 (establishing the jurisdiction of the courts of common
      pleas within the unified judicial system); 42 Pa.C.S. §
      931(a)(defining the unlimited original jurisdiction of the courts of
      common pleas).


                                     -7-
J-S64029-15


      While each court of common pleas in this state possesses the
      same subject matter jurisdiction to decide cases arising under
      the Crimes Code, that “jurisdiction should only be exercised
      beyond the territorial boundaries of the judicial district in which
      it sits in the most limited of circumstances.” Bethea, 828 A.2d
      at 1074.

         The law is clear that the locus of a crime is always in issue,
         for the court has no jurisdiction [over] the offense unless it
         occurred within the county of trial, or unless, by some
         statute, it need not[.] For a county to take jurisdiction
         over a criminal case, some overt act involved in that crime
         must have occurred within that county. In order to base
         jurisdiction on an overt act, the act must have been
         essential to the crime, an act which is merely incidental to
         the crime is not sufficient.

      Commonwealth v. Boyle, 532 A.2d 306, 309-10 (Pa. 1987).

Seiders, 11 A.3d at 496-97 (footnote omitted; some citations modified).

      Applying these general principles, we detect no defect in the trial

court’s jurisdiction. Stockton was charged, tried, and convicted of a violation

of the Crimes Code in Huntington County, where the criminal act took place.

The fact that he was notified by summons of his charges, instead of being

formally arrested and booked at a police station, has no bearing upon the

above jurisdictional analysis. He is not entitled to relief on this issue.

      Finally, we turn to Stockton’s second stated issue, which is the only

issue in which he appears to challenge the legality of his sentence. Stockton

seems to argue that a particular law, which he does not identify with any

form of precision that would allow us to determine which law he is

discussing, either is invalid or does not exist.       Based upon these bald

assertions, Stockton believes that his current incarceration is illegal.



                                      -8-
J-S64029-15



     Even though a challenge to the legality of a sentence is non-waivable,

we are unable to respond to Stockton’s issue in any meaningful way. We

have no way of knowing which law he is referring to, and we are unable to

comprehend his argument so that we may sufficiently resolve his claim as he

wants it to be reviewed.    Nonetheless, having reviewed the record, we

discern no illegality in his sentence.   He was convicted of aggravated

assault, a statutory crime which remains valid and enforceable, and was

sentenced to a period of incarceration that did not exceed the statutory

maximum for that crime. Stockton was convicted of subsection (a)(3) of the

aggravated assault statute, which is a second-degree felony.       See 18

Pa.C.S. § 2702(b). The maximum penalty for a second-degree felony is ten

years. See 18 Pa.C.S. § 1103. Thus, Stockton’s maximum sentence of one

hundred months did not exceed the statutory maximum.         As noted, we

observe no other viable arguments regarding the legality of Stockton’s

sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/4/2015




                                   -9-